Broyles, J.
In this case there was no proof of the corpus delicti. The prosecutrix swore that she usually kept her bracelet in an unlocked trunk in her room, that she looked for it and could not find it, and that a few days later, after the arrest of the defendant, she found it in her washstand drawer. There was no evidence that the bracelet had even been taken from her room. The defendant, in his statement at the trial, denied having tried to sell a bracelet to Georgia Monroe, and thereby contradicted several witnesses for the State. The jury evidently believed the witnesses for the prosecution on this point; and it is probable that this denial of the defendant was false, and that it caused the jury to bring in a verdict of guilty. But the bracelet which the witnesses swore the accused attempted to sell was never identified by any of them as the bracelet of the prosecutrix. We think the evidence authorized a verdict of lying, but not of theft.

Judgment reversed.